BY THE COURT:
The Court having now been advised that prior to the release date of its opinion [508 F.2d 125] on February 17, 1975 (1) the United States Court of Appeals for the District of Columbia finally dismissed Cause No. 74 — 1604, (2) the Sea-
*1162farers International Union, AFL-CIO moved to dismiss this appeal, and (3) the appellant Regional Director moved the Court to vacate its stay order dated October 16, 1974 and remand this cause to the trial court with directions to dismiss, it appears that the order of the district court to furnish the materials sought under the Freedom of Information Act to the Court of Appeals for the District of Columbia is moot. The Seafarers Union’s motion to dismiss this appeal is granted, this Court’s opinion of February 17, 1975 is vacated, and the cause is remanded to the district court.